          Case 2:19-bk-24804-VZ                  Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                                       Desc
                                                  Main Document    Page 1 of 58

 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Richard M. Pachulski (CA Bar No. 90073)
 Jeffrey W. Dulberg (CA Bar No. 181200)
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:19-bk-24804-VZ

 YUETING JIA,                                                               CHAPTER: 11

                                                    Debtor(s).                        NOTICE OF OBJECTION TO CLAIM

                                                                            DATE: May 7, 2020
                                                                            TIME: 1:30 p.m.
                                                                            COURTROOM: 1368
                                                                            PLACE: 255 East Temple Street
                                                                                   Los Angeles, CA 90012



1. TO (specify claimant and claimant's counsel, if any): Chongqing LeTv Commercial Factoring LLC and Zhe Liu

2.   NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim No. 20015)
     filed in the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or
     modifying the claim based upon the grounds set forth in the objection, a copy of which is attached hereto and
     served herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
     IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
     RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.


Date:     April 3, 2020                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 Printed name of law firm
                                                                                 /s/ Malhar S. Pagay
                                                                                 Signature
Date Notice Mailed: April 3, 2020                                                Malhar S. Pagay
                                                                                 Printed name of attorney for objector




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 1                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328805.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         549 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             14:44:19                            Desc
                                                                                                      Main Document    Page 1
                                                                                                                            2 of 18
                                                                                                                                 58


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                  10                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                  Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                               Chapter 11
                                                                  14                                       Debtor.             DEBTOR’S NOTICE OF OMNIBUS
                                                                                                                               OBJECTION AND OMNIBUS OBJECTION
                                                                  15                                                           FOR AN ORDER DISALLOWING
                                                                                                                               DUPLICATE CLAIMS; MEMORANDUM OF
                                                                  16                                                           POINTS AND AUTHORITIES AND
                                                                                                                               DECLARATION OF LUETIAN SUN IN
                                                                  17                                                           SUPPORT THEREOF
                                                                  18                                                           This Objection Affects The Following Claimants:
                                                                                                                               Beijing Huaxing Mobile Asset Mgt Center, Claim 27
                                                                  19                                                           (Duplicate of Claim 20023)
                                                                                                                               Beijing Jiaxin Tengda Information Consulting Co.,
                                                                  20                                                           Ltd., Scheduled Claim 220000060 (Duplicate of Claim
                                                                                                                               20019)
                                                                  21                                                           China Soft Growing Invest Wuxi Partshp, Claim 61
                                                                                                                               (Duplicate of Claim 19)
                                                                  22                                                           Chongqing LeTV Commercial Factoring Co., Ltd.,
                                                                                                                               Claims 21 and 24 (Duplicates of Claim 20015)
                                                                  23                                                           E-Town Intl Holding (HK) Co Ltd., Claim 16
                                                                                                                               (Duplicate of Claim 20017)
                                                                  24                                                           Honghu Da, Claim 6 (Duplicate of Claim 20008)
                                                                                                                               Huizhou Speed Secondcurve Management LP, Claim
                                                                  25                                                           20002 (Duplicate of Claim 20001)
                                                                                                                               Jiangyin Hailan Invest. Holding Co. Ltd., Claim
                                                                  26                                                           20009 (Duplicate of Claim 7)
                                                                                                                               Linfen Investment Group Co., Ltd., Scheduled Claim
                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328634.6 46353/002
                                                                   Case 2:19-bk-24804-VZ       Doc 499
                                                                                                   549 Filed 04/02/20
                                                                                                             04/03/20 Entered 04/02/20
                                                                                                                              04/03/20 20:39:01
                                                                                                                                       14:44:19              Desc
                                                                                                Main Document    Page 2
                                                                                                                      3 of 18
                                                                                                                           58


                                                                   1                                                220000540 (Duplicate of Claim 30)
                                                                                                                    Nanchang O-Film Photoelectric Technology Co., Ltd,
                                                                   2                                                Claim 38 (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 34
                                                                   3                                                (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 37
                                                                   4                                                (Duplicate of Claim 33)
                                                                                                                    Pingan Bank Co Ltd Beijing Branch, Claim 20041
                                                                   5                                                (Duplicate of Claim 20036)
                                                                                                                    Shenzhen Yingda Capital Management Co.,
                                                                   6                                                Scheduled Claim 220000860 (Duplicate of Claim
                                                                                                                    20034)
                                                                   7                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 42
                                                                                                                    (Duplicate of Claim 20027)
                                                                   8                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 43
                                                                                                                    (Duplicate of Claim 20029)
                                                                   9                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 44
                                                                                                                    (Duplicate of Claim 20030)
                                                                  10                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 45
                                                                                                                    (Duplicate of Claim 20031)
                                                                  11                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 46
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    (Duplicate of Claim 20032)
                                                                  12                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 47
                                                                                                                    (Duplicate of Claim 20039)
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                Tianjin Yingxin Xinheng Investment Consulting Co.,
                                           ATTORNEYS AT LAW




                                                                                                                    Ltd., Claim 28 (Duplicate of Claim 20020)
                                                                  14                                                Weihua Qiu, Scheduled, Claim 220000960 (Duplicate
                                                                                                                    of Claim 12)
                                                                  15                                                Weihua Qiu, Claim 39 (Duplicate of Claim 12)
                                                                                                                    Western Securities Co., Ltd., Claim 32 (Duplicate of
                                                                  16                                                Claim 20028)
                                                                                                                    Wuxi Leyike Investment Enterprise, Claim 20025
                                                                  17                                                (Duplicate of Claim 20007)
                                                                                                                    Xizang Jinmeihua Investment Co., Ltd., Scheduled
                                                                  18                                                Claim 220001030 (Duplicate of Claim 29)

                                                                  19                                                Date:        May 7, 2020
                                                                                                                    Time:        1:30 p.m.
                                                                  20                                                Place:       Courtroom 1368
                                                                                                                                 Roybal Federal Building
                                                                  21                                                             255 E. Temple Street
                                                                                                                                 Los Angeles, California 90012
                                                                  22
                                                                                                                    Judge:       Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24          PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or
                                                                  25   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368
                                                                  26   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los
                                                                  27   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure
                                                                  28   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                                                                       2
                                                                   Case 2:19-bk-24804-VZ               Doc 499
                                                                                                           549 Filed 04/02/20
                                                                                                                     04/03/20 Entered 04/02/20
                                                                                                                                      04/03/20 20:39:01
                                                                                                                                               14:44:19               Desc
                                                                                                        Main Document    Page 3
                                                                                                                              4 of 18
                                                                                                                                   58


                                                                   1   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   2   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   3   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   4   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                   5   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   6   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                   7   extent and in the manner as may be set forth in such objection or as ordered by the Court before the

                                                                   8   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia (the “Debtor” or

                                                                   9   “YT”), debtor and debtor in possession herein, hereby objects to and moves to disallow (the

                                                                  10   “Objection”) the claims (the “Duplicate Claims”) listed below in the column entitled “Duplicate

                                                                  11   Claims to Be Disallowed” filed by the listed claimants (the “Claimants”) on the grounds that the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Duplicate Claims are identical to those claims listed in the column entitled “Surviving Claims.” The
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor requests that the Court take judicial notice of both the Duplicate Claims to Be Disallowed
                                           ATTORNEYS AT LAW




                                                                  14   and the Surviving Claims, which are annexed as Exhibits 1-27 to the Request for Judicial Notice (the

                                                                  15   “RFJN), filed concurrently herewith.

                                                                  16                                      Duplicate
                                                                                                                                                                    Exhibit No. to
                                                                             Name of Claimant            Claim to be   Surviving Claim        Explanation
                                                                  17                                                                                                   RFJN
                                                                                                         Disallowed
                                                                  18        Beijing        Huaxing
                                                                            Mobile Asset Mgt                   27          20023         Duplicate Claim                  1
                                                                  19        Center
                                                                            Beijing Jiaxin Tengda                                        Creditor, Beijing Jiaxin         2
                                                                  20        Information                                                  Tengda Information
                                                                            Consulting Co., Ltd.                                         Consulting Co., Ltd.,
                                                                  21                                                                     also uses the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  22                                                                     Group Co Ltd. The
                                                                                                                                         Debtor scheduled
                                                                  23                                      220000060                      Beijing Jixain Tengda
                                                                                                          (scheduled       20019         Information Consulting
                                                                  24                                        claim)                       Co., Ltd. in the amount
                                                                                                                                         of $1,458,406.
                                                                  25                                                                     However, the creditor
                                                                                                                                         asserted the same debt
                                                                  26                                                                     using the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  27                                                                     Group Co Ltd. in filed
                                                                                                                                         claim number 20019 in
                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).

                                                                                                                               3
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     549 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         14:44:19               Desc
                                                                                                  Main Document    Page 4
                                                                                                                        5 of 18
                                                                                                                             58


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                         Name of Claimant         Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                                                                                  the amount of
                                                                   3
                                                                                                                                  $1,975,674.74, and,
                                                                                                                                  consequently, has
                                                                   4
                                                                                                                                  received two separate
                                                                                                                                  ballots to vote a single
                                                                   5
                                                                                                                                  debt in connection with
                                                                                                                                  the Debtor’s Plan. The
                                                                   6
                                                                                                                                  filed proof of claim
                                                                                                                                  should supersede the
                                                                   7
                                                                                                                                  scheduled claim despite
                                                                                                                                  the difference in names.
                                                                   8

                                                                   9    China Soft Growing
                                                                                                      61              19          Duplicate Claim                   3
                                                                        Invest Wuxi Partshp
                                                                  10    Chongqing LeTv
                                                                        Commercial Factoring          21            20015         Duplicate Claim                   4
                                                                  11    LLC
                                                                        Chongqing LeTv
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    Commercial Factoring          24            20015         Duplicate Claim                   5
                                                                        LLC
                                        LOS ANGELES, CALIFORNIA




                                                                  13    E-Town Intl Holding                                                                         6
                                           ATTORNEYS AT LAW




                                                                                                      16            20017         Duplicate Claim
                                                                        (HK) Co Ltd
                                                                  14    Honghu Da                     6             20008         Duplicate Claim                   7
                                                                        Huizhou Speed                                                                               8
                                                                  15    Secondcurve                 20002           20001         Duplicate Claim
                                                                        Management LP,
                                                                  16    Jiangyin Hailan Invest                                    Creditor, Jiangyin                9
                                                                        Holding Co Ltd.                                           Hailan Invest Holding
                                                                  17                                                              Co. Ltd. filed Claim
                                                                                                                                  20009 in the amount of
                                                                  18                                                              $89,635,814.27,
                                                                                                                                  however, the back-up
                                                                                                    20009             7
                                                                  19                                                              attached to Claim 20009
                                                                                                                                  totals $69,635,814.27,
                                                                  20                                                              which amount is
                                                                                                                                  duplicative of Claim 7.
                                                                  21                                                              Therefore, Claim 20009
                                                                                                                                  should be disallowed.
                                                                  22    Linfen Investment                                         This creditor filed a            10
                                                                        Group Co. Ltd.                                            proof of claim for the
                                                                  23                                                              same debt under a
                                                                                                                                  similar but different
                                                                  24                                                              name (Linfen
                                                                                                                                  Investment Construction
                                                                  25                                                              Development Co. Ltd.)
                                                                                                  220000540           30
                                                                                                                                  and, consequently,
                                                                  26                                                              received ballots for both
                                                                                                                                  scheduled and filed
                                                                  27                                                              claims. The filed proof
                                                                                                                                  of claim should
                                                                  28                                                              supersede the scheduled
                                                                                                                                  claim and, with respect

                                                                                                                          4
                                                                   Case 2:19-bk-24804-VZ        Doc 499
                                                                                                    549 Filed 04/02/20
                                                                                                              04/03/20 Entered 04/02/20
                                                                                                                               04/03/20 20:39:01
                                                                                                                                        14:44:19               Desc
                                                                                                 Main Document    Page 5
                                                                                                                       6 of 18
                                                                                                                            58


                                                                   1                              Duplicate
                                                                                                                                                             Exhibit No. to
                                                                         Name of Claimant        Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                            RFJN
                                                                                                 Disallowed
                                                                                                                                 to the Plan, the amount
                                                                   3
                                                                                                                                 to be voted on account
                                                                                                                                 of the scheduled claim
                                                                   4
                                                                                                                                 should be disallowed.
                                                                   5
                                                                        Nanchang OFilm
                                                                   6    Photoelectric Tech Co        38              33              Duplicate Claim              11
                                                                        Ltd.
                                                                   7    O-Film Global (HK)                                           The creditor, in its         12
                                                                        Trading Limited                                            complaint against the
                                                                   8                                                             Debtor, describes it and
                                                                                                                                     Nanchang OFilm
                                                                   9                                                              Photoelectric Tech Co
                                                                                                                                 Ltd. as sister companies
                                                                  10                                                              and co-plaintiffs. The
                                                                                                     34              33
                                                                                                                                  lawsuit asserts a single
                                                                  11                                                             claim of $24,095,428.00
                                                                                                                                    against the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                               Accordingly, multiple
                                                                                                                                   claims asserted in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                  same amount are
                                           ATTORNEYS AT LAW




                                                                                                                                        duplicative.
                                                                  14    O’Film Global (HK)
                                                                                                     37              33          Duplicate Claim                  13
                                                                        Trading Limited
                                                                  15    Pingan Bank Co Ltd                                                                        14
                                                                        Beijing Branch             20041           20036         Duplicate Claim
                                                                  16
                                                                        Shenzhen Yingda                                          This creditor                    15
                                                                  17    Capital Management                                       inadvertently received
                                                                        Co.                                                      ballots both for
                                                                  18                                                             scheduled and filed
                                                                                                                                 claims, so the amount to
                                                                                                 220000860         20034
                                                                  19                                                             be voted on account of
                                                                                                                                 the scheduled claim
                                                                  20                                                             should be disallowed.

                                                                  21
                                                                        Tianjin Jairui Huixin                                                                     16
                                                                                                     42            20027         Duplicate Claim
                                                                  22    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     17
                                                                                                     43            20029         Duplicate Claim
                                                                  23    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     18
                                                                                                     44            20030         Duplicate Claim
                                                                  24    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     19
                                                                                                     45            20031         Duplicate Claim
                                                                  25    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     20
                                                                                                     46            20032         Duplicate Claim
                                                                  26    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     21
                                                                                                     47            20039         Duplicate Claim
                                                                  27    Corp. Mgt LLC
                                                                        Tianjin Yingxin                                                                           22
                                                                                                     28            20020         Duplicate Claim
                                                                  28    Xinheng Investment


                                                                                                                       5
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     549 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         14:44:19               Desc
                                                                                                  Main Document    Page 6
                                                                                                                        7 of 18
                                                                                                                             58


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                          Name of Claimant        Claim to be   Surviving Claim          Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                         Consulting Co. Ltd.
                                                                   3
                                                                         Weihua Qiu                                                This creditor                    23
                                                                   4                                                               inadvertently received
                                                                                                                                   ballots both for
                                                                   5                              220000960                        scheduled and filed
                                                                                                  (scheduled           12          claims, so the amount to
                                                                   6                                claim)                         be voted on account of
                                                                                                                                   the scheduled claim
                                                                   7                                                               should be disallowed.

                                                                   8     Weihua Qiu                                                                                 24
                                                                                                      39               12          Duplicate claim

                                                                   9     Western Securities                                                                         25
                                                                         Co., Ltd.                    32             20028         Duplicate Claim
                                                                  10
                                                                         Wuxi Leyike                                                                                26
                                                                                                     20025           20007         Duplicate Claim
                                                                  11     Investment Enterprise
                                                                         Xizang Jinmeihua                                          In Chinese, Tibet is             27
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Investment Co., Ltd.                                      called Xizang. The
                                                                                                                                   creditor filed its claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               using the name Tibet
                                           ATTORNEYS AT LAW




                                                                                                                                   Jinmeihua Investment
                                                                  14                                                               Co. Ltd. and,
                                                                                                  220001030                        consequently, has
                                                                  15                              (scheduled           29          received two separate
                                                                                                    claim)                         ballots to vote a single
                                                                  16                                                               debt in connection with
                                                                                                                                   the Debtor’s Plan. The
                                                                  17                                                               filed proof of claim
                                                                                                                                   should supersede the
                                                                  18                                                               scheduled claim despite
                                                                                                                                   the difference in names.
                                                                  19

                                                                  20          True and correct copies of the Claims are attached to the Notices of Objection to Claims,

                                                                  21   which have been served on each claimant, attaching their corresponding claim(s).

                                                                  22          PLEASE TAKE FURTHER NOTICE that the Objection has been served upon the

                                                                  23   Claimants and all parties entitled thereto and is based upon the supporting Memorandum of Points

                                                                  24   and Authorities and Declaration of Luetian Sun, the statements, arguments and representations of

                                                                  25   counsel who appear at the hearing regarding the Objection, the files and records in the above-

                                                                  26   captioned case, any evidence properly before the court prior to or at the hearing regarding the

                                                                  27   Objection and all matters of which the court may properly take judicial notice.

                                                                  28


                                                                                                                         6
                                                                   Case 2:19-bk-24804-VZ           Doc 499
                                                                                                       549 Filed 04/02/20
                                                                                                                 04/03/20 Entered 04/02/20
                                                                                                                                  04/03/20 20:39:01
                                                                                                                                           14:44:19                 Desc
                                                                                                    Main Document    Page 7
                                                                                                                          8 of 18
                                                                                                                               58


                                                                   1            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   2   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                   3   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to

                                                                   4   the hearing date. Responses must contain a written statement of all reasons why the Objection is

                                                                   5   opposed and must include declarations and copies of all documentary evidence on which the

                                                                   6   responding party intends to rely. Responses must be filed either electronically or at the following

                                                                   7   location:

                                                                   8
                                                                                                           United States Bankruptcy Court
                                                                   9                                         Attention: Clerk’s Office
                                                                                                                255 E. Temple Street
                                                                  10                                          Los Angeles, CA 90012
                                                                  11            IF YOU DO NOT OPPOSE THE OBJECTION YOU DO NOT NEED TO FILE ANY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   PAPERS, SIGN ANY FURTHER AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),
                                           ATTORNEYS AT LAW




                                                                  14   the failure to timely file and serve written opposition may be deemed by the Court to be consent to
                                                                  15   the granting of the relief requested in the Objection.
                                                                  16            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the
                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it
                                                                  18   determines that the Objection involves disputed factual issues or will require presentation of
                                                                  19   substantial evidence or argument.
                                                                  20            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining
                                                                  21   the Objection; (ii) disallowing the Duplicate Claims in their entirety; and (iii) granting the Debtor
                                                                  22   such other and further relief as may appropriate under the circumstances.
                                                                  23
                                                                       Dated:      April 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24

                                                                  25                                                  By        /s/ Malhar S. Pagay
                                                                                                                                Richard M. Pachulski
                                                                  26                                                            Jeffrey W. Dulberg
                                                                                                                                Malhar S. Pagay
                                                                  27
                                                                                                                                Counsel for Debtor and Debtor in
                                                                  28                                                            Possession

                                                                                                                            7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        549 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            14:44:19              Desc
                                                                                                     Main Document    Page 8
                                                                                                                           9 of 18
                                                                                                                                58


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                      I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C. §§

                                                                   7   101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                     II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket No.

                                                                  19   45]. The Committee consists of the following members: (a) Ping An Bank., Ltd. Beijing Branch; (b)

                                                                  20   China Minsheng Trust Co., Ltd; (c) Shanghai Leyu Chuangye Investment Management Center LP;

                                                                  21   (d) Jiangyin Hailan Investment Holding Co., Ltd; and (e) Shanghai Qichengyueming Investment

                                                                  22   Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtor’s creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.


                                                                       DOCS_LA:328634.6 46353/002                         1
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        549 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             14:44:19             Desc
                                                                                                     MainDocument
                                                                                                     Main Document Page
                                                                                                                      Page10
                                                                                                                           9 of
                                                                                                                              of18
                                                                                                                                 58


                                                                   1   B.      Approval of the Debtor’s Disclosure Statement

                                                                   2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                   5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                   6   Code [Docket No. 464] (the “Plan”), and granted other relief.

                                                                   7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                  10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   ¶ 17(e).
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                      III.
                                           ATTORNEYS AT LAW




                                                                  14                                                 ARGUMENT
                                                                  15   A.      Procedural Requirements for Objections to Claims
                                                                  16           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  17   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  18   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  19   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                  20           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  21   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  22   address provided on the proof of claim, on each Claimant’s address registered with the National

                                                                  23   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                  24   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                  25   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                  26   hereon, the Debtor will have complied with Bankruptcy Rule 3007.

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                           2
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        549 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             14:44:19               Desc
                                                                                                     Main Document    Page 10
                                                                                                                           11 of 18
                                                                                                                                 58


                                                                   1
                                                                       B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   2
                                                                               With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,
                                                                   3
                                                                       that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the
                                                                   4
                                                                       amount of such claim in lawful currency of the United States as of the date of the filing of the
                                                                   5
                                                                       petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is
                                                                   6
                                                                       unenforceable against the debtor and property of the debtor, under any agreement or applicable law
                                                                   7
                                                                       for a reason other than because such claim is contingent or unmatured ….”
                                                                   8
                                                                       C.      Burden of Proof
                                                                   9
                                                                               All allegations set forth in a properly filed proof of claim are taken as true and, if the
                                                                  10
                                                                       allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof
                                                                  11
                                                                       of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       claims are based in order to carry its burden of establishing a prima facie case against the debtor.
                                                                  14
                                                                       Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a
                                                                  15
                                                                       claim should not be allowed if that claim is unenforceable against the debtor and property of the
                                                                  16
                                                                       debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).
                                                                  17
                                                                               Once the objector raises “facts tending to defeat the claim by probative force equal to that of
                                                                  18
                                                                       the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623
                                                                  19
                                                                       (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a
                                                                  20
                                                                       preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated
                                                                  21
                                                                       Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).
                                                                  22
                                                                       “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In
                                                                  23
                                                                       considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying
                                                                  24
                                                                       records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d
                                                                  25
                                                                       955, 957-958 (9th Cir. 1998).
                                                                  26
                                                                       D.      Disallowance for Plan Voting Purposes
                                                                  27
                                                                               Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow
                                                                  28
                                                                       a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                       DOCS_LA:328634.6 46353/002                           3
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         549 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                     04/03/20 20:39:01
                                                                                                                                              14:44:19             Desc
                                                                                                      Main Document    Page 11
                                                                                                                            12 of 18
                                                                                                                                  58


                                                                   1   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                   2   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                   3   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                   4   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                   5   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                   6   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                   7   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy

                                                                   8   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.

                                                                   9   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                  10   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  11            In some cases noted in the chart below, the Debtor has been advised that a Claimant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   inadvertently has been provided with multiple ballots to vote on the Debtor’s Plan on account of a
                                        LOS ANGELES, CALIFORNIA




                                                                  13   single debt. Where that has occurred, the Debtor has requested that the Court disallow one of those
                                           ATTORNEYS AT LAW




                                                                  14   Duplicate Claims for voting purposes.

                                                                  15   E.       The Objection and Request for Relief

                                                                  16            In most instances, the Duplicate Claim and the relevant Surviving Claim are the exact same

                                                                  17   claim in the same amount filed by the Claimant using the same name, and therefore the Duplicate

                                                                  18   Claim can be disallowed readily. The chart below provides further explanation for the request for

                                                                  19   disallowance where the claims may not be exact duplicates of one another, but fall within the

                                                                  20   Duplicate Claims category that is the subject of this Objection. For example, slight variations in the

                                                                  21   name or entity utilized by a Claimant to assert a debt against the Debtor or issues of translation from

                                                                  22   Chinese to English have required a more careful review to determine that two claims are, in fact, the

                                                                  23   same.

                                                                  24                                   Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                            Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                  25                                                                                                RFJN
                                                                                                      Disallowed
                                                                  26        Beijing        Huaxing
                                                                            Mobile Asset Mgt              27            20023         Duplicate Claim                  1
                                                                  27        Center
                                                                            Beijing Jiaxin Tengda     220000060                       Creditor, Beijing Jiaxin         2
                                                                  28        Information               (scheduled        20019         Tengda Information
                                                                            Consulting Co., Ltd.        claim)                        Consulting Co., Ltd.,

                                                                       DOCS_LA:328634.6 46353/002                           4
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        549 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             14:44:19             Desc
                                                                                                     Main Document    Page 12
                                                                                                                           13 of 18
                                                                                                                                 58


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                                                                                     also uses the name
                                                                   3
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. The
                                                                   4
                                                                                                                                     Debtor scheduled
                                                                                                                                     Beijing Jixain Tengda
                                                                   5
                                                                                                                                     Information Consulting
                                                                                                                                     Co., Ltd. in the amount
                                                                   6
                                                                                                                                     of $1,458,406.
                                                                                                                                     However, the creditor
                                                                   7
                                                                                                                                     asserted the same debt
                                                                                                                                     using the name
                                                                   8
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. in filed
                                                                   9
                                                                                                                                     claim number 20019 in
                                                                                                                                     the amount of
                                                                  10
                                                                                                                                     $1,975,674.74, and,
                                                                                                                                     consequently, has
                                                                  11
                                                                                                                                     received two separate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                     ballots to vote a single
                                                                  12
                                                                                                                                     debt in connection with
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                     the Debtor’s Plan. The
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                     filed proof of claim
                                                                                                                                     should supersede the
                                                                  14
                                                                                                                                     scheduled claim despite
                                                                                                                                     the difference in names.
                                                                  15

                                                                  16      China Soft Growing
                                                                                                         61              19          Duplicate Claim                  3
                                                                          Invest Wuxi Partshp
                                                                  17      Chongqing LeTv
                                                                          Commercial Factoring           21            20015         Duplicate Claim                  4
                                                                  18      LLC
                                                                          Chongqing LeTv
                                                                  19      Commercial Factoring           24            20015         Duplicate Claim                  5
                                                                          LLC
                                                                  20      E-Town Intl Holding                                                                         6
                                                                                                         16            20017         Duplicate Claim
                                                                          (HK) Co Ltd
                                                                  21      Honghu Da                      6             20008         Duplicate Claim                  7
                                                                          Huizhou Speed                                                                               8
                                                                  22      Secondcurve                  20002           20001         Duplicate Claim
                                                                          Management LP,
                                                                  23      Jiangyin Hailan Invest                                     Creditor, Jiangyin               9
                                                                          Holding Co Ltd.                                            Hailan Invest Holding
                                                                  24                                                                 Co. Ltd. filed Claim
                                                                                                                                     20009 in the amount of
                                                                  25                                                                 $89,635,814.27,
                                                                                                                                     however, the back-up
                                                                                                       20009             7
                                                                  26                                                                 attached to Claim 20009
                                                                                                                                     totals $69,635,814.27,
                                                                  27                                                                 which amount is
                                                                                                                                     duplicative of Claim 7.
                                                                  28                                                                 Therefore, Claim 20009
                                                                                                                                     should be disallowed.

                                                                       DOCS_LA:328634.6 46353/002                            5
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        549 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             14:44:19              Desc
                                                                                                     Main Document    Page 13
                                                                                                                           14 of 18
                                                                                                                                 58


                                                                   1                                  Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                                RFJN
                                                                                                     Disallowed
                                                                          Linfen Investment                                          This creditor filed a            10
                                                                   3
                                                                          Group Co. Ltd.                                             proof of claim for the
                                                                                                                                     same debt under a
                                                                   4
                                                                                                                                     similar but different
                                                                                                                                     name (Linfen
                                                                   5
                                                                                                                                     Investment Construction
                                                                                                                                     Development Co. Ltd.)
                                                                   6
                                                                                                                                     and, consequently,
                                                                                                                                     received ballots for both
                                                                   7
                                                                                                     220000540           30          scheduled and filed
                                                                                                                                     claims. The filed proof
                                                                   8
                                                                                                                                     of claim should
                                                                                                                                     supersede the scheduled
                                                                   9
                                                                                                                                     claim and, with respect
                                                                                                                                     to the Plan, the amount
                                                                  10
                                                                                                                                     to be voted on account
                                                                                                                                     of the scheduled claim
                                                                  11
                                                                                                                                     should be disallowed.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                          Nanchang OFilm
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Photoelectric Tech Co          38              33              Duplicate Claim              11
                                           ATTORNEYS AT LAW




                                                                          Ltd.
                                                                  14      O-Film Global (HK)                                             The creditor, in its         12
                                                                          Trading Limited                                              complaint against the
                                                                  15                                                                 Debtor, describes it and
                                                                                                                                         Nanchang OFilm
                                                                  16                                                                  Photoelectric Tech Co
                                                                                                                                     Ltd. as sister companies
                                                                  17                                                                  and co-plaintiffs. The
                                                                                                         34              33
                                                                                                                                      lawsuit asserts a single
                                                                  18                                                                 claim of $24,095,428.00
                                                                                                                                        against the Debtor.
                                                                  19                                                                   Accordingly, multiple
                                                                                                                                       claims asserted in the
                                                                  20                                                                      same amount are
                                                                                                                                            duplicative.
                                                                  21      O’Film Global (HK)
                                                                                                         37              33          Duplicate Claim                  13
                                                                          Trading Limited
                                                                  22      Pingan Bank Co Ltd                                                                          14
                                                                          Beijing Branch               20041           20036         Duplicate Claim
                                                                  23
                                                                          Shenzhen Yingda                                            This creditor                    15
                                                                  24      Capital Management                                         inadvertently received
                                                                          Co.                                                        ballots both for
                                                                  25                                                                 scheduled and filed
                                                                                                                                     claims, so the amount to
                                                                                                     220000860         20034
                                                                  26                                                                 be voted on account of
                                                                                                                                     the scheduled claim
                                                                  27                                                                 should be disallowed.

                                                                  28
                                                                          Tianjin Jairui Huixin          42            20027         Duplicate Claim                  16

                                                                       DOCS_LA:328634.6 46353/002                          6
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        549 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             14:44:19             Desc
                                                                                                     Main Document    Page 14
                                                                                                                           15 of 18
                                                                                                                                 58


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                          Corp. Mgt LLC
                                                                   3
                                                                          Tianjin Jairui Huixin                                                                      17
                                                                                                         43            20029         Duplicate Claim
                                                                   4      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      18
                                                                                                         44            20030         Duplicate Claim
                                                                   5      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      19
                                                                                                         45            20031         Duplicate Claim
                                                                   6      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      20
                                                                                                         46            20032         Duplicate Claim
                                                                   7      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      21
                                                                                                         47            20039         Duplicate Claim
                                                                   8      Corp. Mgt LLC
                                                                          Tianjin Yingxin                                                                            22
                                                                   9      Xinheng Investment             28            20020         Duplicate Claim
                                                                          Consulting Co. Ltd.
                                                                  10      Weihua Qiu                                                 This creditor                   23
                                                                                                                                     inadvertently received
                                                                  11                                                                 ballots both for
                                                                                                     220000960                       scheduled and filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 (scheduled          12          claims, so the amount to
                                                                                                       claim)                        be voted on account of
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 the scheduled claim
                                           ATTORNEYS AT LAW




                                                                                                                                     should be disallowed.
                                                                  14
                                                                          Weihua Qiu                                                                                 24
                                                                                                         39              12          Duplicate claim
                                                                  15
                                                                          Western Securities                                                                         25
                                                                  16      Co., Ltd.                      32            20028         Duplicate Claim

                                                                  17      Wuxi Leyike
                                                                                                       20025           20007         Duplicate Claim
                                                                                                                                                                     26
                                                                          Investment Enterprise
                                                                  18      Xizang Jinmeihua                                           In Chinese, Tibet is            27
                                                                          Investment Co., Ltd.                                       called Xizang. The
                                                                  19                                                                 creditor filed its claim
                                                                                                                                     using the name Tibet
                                                                  20                                                                 Jinmeihua Investment
                                                                                                                                     Co. Ltd. and,
                                                                  21                                 220001030                       consequently, has
                                                                                                     (scheduled          29          received two separate
                                                                  22                                   claim)                        ballots to vote a single
                                                                                                                                     debt in connection with
                                                                  23                                                                 the Debtor’s Plan. The
                                                                                                                                     filed proof of claim
                                                                  24                                                                 should supersede the
                                                                                                                                     scheduled claim despite
                                                                  25                                                                 the difference in names.

                                                                  26

                                                                  27           By this Objection, the Debtor simply seeks to have disallowed the Duplicate Claims leaving

                                                                  28   the Surviving Claims unaffected by this Objection.


                                                                       DOCS_LA:328634.6 46353/002                          7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        549 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             14:44:19              Desc
                                                                                                     Main Document    Page 15
                                                                                                                           16 of 18
                                                                                                                                 58


                                                                   1                                                     IV.

                                                                   2                                 GENERAL RESERVATION OF RIGHTS

                                                                   3            The Debtor expressly reserves the right to amend, modify or supplement this Objection, and

                                                                   4   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                   5   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                   6   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should

                                                                   7   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his

                                                                   8   rights to object on other stated grounds or on any other grounds he discovers during the pendency of

                                                                   9   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                  10   holders of any such claims.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                   NOTICE
                                        LOS ANGELES, CALIFORNIA




                                                                  13            The Debtor will serve copies of this Objection on: (a) the Claimants, (b) the Office of the
                                           ATTORNEYS AT LAW




                                                                  14   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                  15   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002.

                                                                  16                                                     VI.

                                                                  17                                               CONCLUSION

                                                                  18            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                  19   relief requested herein and granting the Debtor such other and further relief as is just and proper.

                                                                  20   Dated:               2020
                                                                                    April __,                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                  21

                                                                  22                                                  /s/ Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                  23                                                  Jeffrey W. Dulberg
                                                                                                                      Malhar S. Pagay
                                                                  24
                                                                                                                      Attorneys for Debtor and Debtor in Possession
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                          8
                                                                  Case 2:19-bk-24804-VZ                 Doc 499
                                                                                                            549 Filed 04/02/20
                                                                                                                      04/03/20 Entered 04/02/20
                                                                                                                                        04/03/20 20:39:01
                                                                                                                                                 14:44:19                 Desc
                                                                                                         Main Document    Page 16
                                                                                                                               17 of 18
                                                                                                                                     58


                                                                                                           #%! !&% $& 

                                                                              "H8G<4A)HA786?4E84F9B??BJF

                                                                                           4@BA8B985GBESF47I<FBEFJ;B4FF<FGG;885GBEJ<G;I4E<BHF9<A4A6<4?4A7

                                                                     5HF<A8FF@4GG8EF4?FB;4I8F8EI874F4E474LHGHE8A6SFQRAI8FGBE(8?4G<BAF

                                                                     BBE7<A4GBEF<A68 4AH4EL            &E<BEGB=B<A<A:E868<I874546;8?BESF78:E88<A6<I<?

                                                                     8A:<A88E<A:9EB@8<=<A:+A<I8EF<GLSF)6;BB?B9<I<?A:<A88E<A:4A7E6;<G86GHE84A74#4FG8EB9

                                                                     HF<A8FF7@<A<FGE4G<BA78:E889EB@G;8+A<I8EF<GLB94?<9BEA<44G(<I8EF<78

                                                                                          4@<AE8:H?4E6B@@HA<64G<BAJ<G;G;885GBESFCEB98FF<BA4?F<A6?H7<A:?8:4?

                                                                     6BHAF8?

                                                                                           FH5@<GG;<F86?4E4G<BAG;8Q86?4E4G<BAR<AFHCCBEGB9G;885GBESF*+&20

                                                                      '" 1&,+#,/+/!"/ &0)),4&+$ 2-)& 1" )&*0G;8Q%5=86G<BAR
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          9J8E864??87GBG8FG<9L4F4J<GA8FF<AG;<F@4GG8E6BH?74A7JBH?76B@C8G8AG?L
                                        LOS ANGELES, CALIFORNIA




                                                                      G8FG<9LGB846;B9G;8946GFF8G9BEG;;8E8<A
                                           ATTORNEYS AT LAW




                                                                                         GG;87<E86G<BAB9G;885GBE;4I8E8I<8J874A74A4?LM87G;8?4<@FG;4G4E8G;8

                                                                     FH5=86GB9G;8%5=86G<BA4A7;4I87<F6HFF87@L9<A7<A:FJ<G;5BG;G;885GBE4A7;<F?8:4?6BHAF8?

                                                                     4F87BA@L4A4?LF<F;4I878G8E@<A87G;4GG;8HC?<64G8?4<@4E87HC?<64G<I8B9BG;8E6?4<@F

                                                                     4A7F;BH?7G;8E89BE8587<F4??BJ87<AG;8<E8AG<E8GL

                                                                                         ?FB<ABE78EGB946<?<G4G8ABG<684A7F8EI<68B9G;8%5=86G<BAE8F84E6;87846;

                                                                     ?4<@4AGSF477E8FFE8:<FG8E87J<G;G;8$4G<BA4?AG8ECE<F8E87<GA9BE@4G<BA&H5?<6<GL)LFG8@

                                                                      ;GGC JJJ:FKG:BI6A <A78K;G@?4:BI8EA@8AGEHAA4G<BA4?8AG8ECE<F86E87<G<ADH<ELFLFG8@<A

                                                                      G;8&8BC?8SF(8CH5?<6B9;<A4
                                                                              786?4E8HA78EC8A4?GLB9C8E=HELHA78EG;8?4JFB9G;8+A<G87)G4G8FB9@8E<64G;4GG;8
                                                                   
                                                                       9BE8:B<A:<FGEH84A76BEE86G
                                                                   
                                                                                                2nd
                                                                               K86HG87BAG;<F333374LB9CE<?                  Los Angeles
                                                                                                                                4G3333333333333334?<9BEA<4
                                                                  

                                                                  

                                                                  
                                                                                                                                      3333333333333333333333333333
                                                                                                                                      33333333333333333333
                                                                  
                                                                                                                                      "H8G<4A)HA
                                                                                                                                      "H8G<4A )HA 
                                                                  


                                                                       %)3"                                        
            Case 2:19-bk-24804-VZ                 Doc 499
                                                      549 Filed 04/02/20
                                                                04/03/20 Entered 04/02/20
                                                                                  04/03/20 20:39:01
                                                                                           14:44:19                                      Desc
                                                   Main Document    Page 17
                                                                         18 of 18
                                                                               58

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OMNIBUS
 OBJECTION AND OMNIBUS OBJECTION FOR AN ORDER DISALLOWING DUPLICATE
 CLAIMS; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF LUETIAN
 SUN IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 499
                                                 549 Filed 04/02/20
                                                           04/03/20 Entered 04/02/20
                                                                             04/03/20 20:39:01
                                                                                      14:44:19                                      Desc
                                              Main Document    Page 18
                                                                    19 of 18
                                                                          58


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

    x    Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    x    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
    x    Jeffrey W Dulberg jdulberg@pszjlaw.com
    x    Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x    Stephen D Finestone sfinestone@fhlawllp.com
    x    Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
    x    Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
    x    Ben H Logan blogan@omm.com
    x    Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x    David W. Meadows david@davidwmeadowslaw.com
    x    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
    x    Kelly L Morrison kelly.l.morrison@usdoj.gov
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    x    Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x    Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    x    Benjamin Taylor btaylor@taylorlawfirmpc.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    x    Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
    x    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
    x    David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
                Case 2:19-bk-24804-VZ                     Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                                            Desc
                                                           Main Document    Page 20 of 58
United States Bankruptcy Court for the Central District Of California - Los Angeles Division

                                                                                                     For Court Use Only
 Name of Debtor: Yueting Jia                                                                         Claim Number:        0000020015

 Case Number:          19-24804                                                                      File Date:           01/18/2020 03:47:28



Proof of Claim (Official Form 410)
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
 do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                                                                                                                                                              04/19




Part 1:      Identify the Claim

1. Who is the current creditor?                                                 Chongqing LeTV Commercial Factoring LLC
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________


2.      Has this claim been acquired from someone else?    □✔ No □ Yes.      From whom? ___________________________________________________________



3.      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)
Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if different)

Name          Chongqing LeTV Commercial Factoring LLC
             ________________________________________________________              Name        ________________________________________________________

Address        8/F, LeRong bldg, No.105, Yaojiayuan Rd.
              _______________________________________________________              Address     _______________________________________________________

              _______________________________________________________                          _______________________________________________________

              _______________________________________________________                          _______________________________________________________
              Beijing
City          _______________________________________________________              City        _______________________________________________________
                                                    100025
State         ______________________      ZIP Code _______________________         State       ______________________        ZIP Code _______________________
                            China
Country (if International): __________________________________________             Country (if International): __________________________________________
              0086-18601305861
Phone:       _______________________________________________________               Phone:     _______________________________________________________
              675366066@qq.com
Email:       _______________________________________________________               Email:     _______________________________________________________


4. Does this claim amend one already filed?                                        5. Do you know if anyone else has filed a proof of claim for this claim?
□✔ No                                                                              □✔ No
□ Yes.                                                                             □ Yes.
     Claim number on court claims register (if known) _____________________           Who made the earlier filing?

     Filed on ______________________________________________________                  _____________________________________________________________
                               MM / DD / YYYY

                                                                               Page 1 of 3
Part 2:       Case
            Give       2:19-bk-24804-VZ
                 Information                        Doc
                             About the Claim as of the    549
                                                       Date        Filed
                                                            the Case      04/03/20
                                                                     Was Filed                        Entered 04/03/20 14:44:19                              Desc
 6. Do you have any number you use to
                                                             Main Document                     Page 21  of 58
                                                                                                    8. What is the basis of the claim?
                                                7. How much is the claim?
    identify the debtor?                           23,002,452.00             unliquidated
                                                $_______________________________________
□
✔ No
                                                                                                        Examples: Goods sold, money loaned, lease, services performed,
                                                                                                        personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other              copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                            Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                  such as health care information.

     ____ ____ ____ ___
                                                □ No
                                                □✔ Yes.   Attach statement itemizing interest, fees,
                                                                                                         Other Basis
                                                                                                        _________________________________________________________
                                                          expenses, or other charges required by
                                                          Bankruptcy Rule 3001(c)(2)(A).

9. Is all or part of the claim secured?                                  10. Is this claim based on a lease?         11. Is this claim subject to a right of setoff?
□
✔ No                                                                     □
                                                                         ✔ No                                        □
                                                                                                                     ✔ No
□ Yes.    The claim is secured by a lien on property.
                                                                         □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                         any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal         $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.
□ Motor vehicle                                                          12. Is all or part of the claim entitled to priority             A claim may be partly priority and
                                                                             under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
□ Other. Describe:
                        ____________________________________             □
                                                                         ✔ No
                                                                                                                                          some categories, the law limits the
                                                                                                                                          amount entitled to priority.
Basis
i     for perfection:                                                    □ Yes. Check one:                                                Amount entitled to priority
                          _____________________________________
Attach redacted copies of documents, if any, that show evidence of
                                                                         □   Domestic support obligations (including alimony and          $_____________________
perfection of security interest (for example, a mortgage, lien,          child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
certificate of title, financing statement, or other document that        □ Up to $3,025* of deposits toward purchase, lease, or           $_____________________
shows the lien has been filed or recorded.)                              rental of property or services for personal, family, or
Value of property:                        $_____________________         household use. 11 U.S.C. § 507(a)(7).

Amount of the claim that is secured:      $_____________________
                                                                         □ Wages, salaries, or commissions (up to $13,650*)               $_____________________
                                                                         earned within 180 days before the bankruptcy petition is
Amount of the claim that is unsecured: $_____________________            filed or the debtor’s business ends, whichever is earlier.
(The sum of the secured and unsecured amounts should match the           11 U.S.C. § 507(a)(4).                                           $_____________________
amount in line 7.)                                                       □ Taxes or penalties owed to governmental units.
                                                                         11 U.S.C. § 507(a)(8).
Amount necessary to cure any                                                                                                              $_____________________
default as of the date of the petition: $_____________________           □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                         507(a)(5).
Annual Interest Rate (when case was filed)       ______________%                                                                          $_____________________
                                                                         □ Other. Specify subsection of 11 U.S.C. § 507 (a)
                                               □ Fixed □ Variable        (___________) that applies.
                                                                         * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on
                                                                         or after the date of adjustment.


13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□
✔ No
□ Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________




                                                                                      Page 2 of 3
Part 3:       Case
           Sign Below2:19-bk-24804-VZ                    Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                                             Desc
                            Check the appropriate box:
                                                          Main Document    Page 22 of 58
The person completing
this proof of claim must    □ I am the creditor.
sign and date it. FRBP
9011(b).
                            □
                            ✔ I am the creditor’s attorney or authorized agent.
                            □ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim      □ I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local   the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                            I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could         Zhe LIU                                                                        01/18/2020 03:47:28
                             _____________________________________
                            ____________________________________________________________                     __________________________________
be fined up to $500,000,
                            Signature                                                                       Date
imprisoned for up to 5
years, or both. 18 U.S.C.   Provide the name and contact information of the person completing and signing this claim:
§§ 152, 157, and 3571.
                                      Zhe LIU
                            Name      ______________________________________________________________________________________________
                                    8/F, LeRong bldg, No.105, Yaojiayuan Rd.
                            Address _____________________________________________________________________________________________

                                      _____________________________________________________________________________________________

                                      _____________________________________________________________________________________________
                                      Beijing
                            City      _____________________________________________________________________________________________
                                                                                             100025
                            State      ________________________________________________ Zip _________________________________________
                                                        China
                            Country (in international) _______________________________________________________________________________
                                      0086-18511062786
                            Phone     _____________________________________________________________________________________________
                                       liuzhe3@le.com
                            Email     _____________________________________________________________________________________________




                                                                                 Page 3 of 3
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 23 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 24 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 25 of 58
Case 2:19-bk-24804-VZ         Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                   Desc
                               Main Document    Page 26 of 58



    ADDENDUM TO PROOF OF CLAIM OF CHONGQING LETV COMMERCIAL
                 FACTORING CO., LTD. (“CREDITOR”)

                                            EXHIBIT A

               Creditor hereby asserts, reserves, and preserves, any and all claims, causes of
action, other rights or remedies or the like under contract, applicable law, and equity that
Creditor has against the Debtor, his affiliates, successors, representatives, agents, assigns or any
other related individual or entity, including, without limitation, an amount not less than
$23,002,452 (¥162,627,333 converted as of October 14, 2019), as detailed on the attached
statement itemizing interest which is incorporated herein and made a part hereof. Creditor
hereby asserts, reserves, and preserves all rights of setoff and recoupment available to it.
Creditor hereby asserts, reserves, and preserves all claims for additional interest, liquidated
damages, attorneys’ fees, and other amounts.

                Creditor’s claims are general unsecured claims, except as provided herein or
under applicable law or equity, or as determined by a court or another adjudicative body of
competent jurisdiction to constitute administrative, secured, trust, or priority claims. To the
extent that this proof of claim is or includes secured, administrative, trust, or priority claims,
including claims based on Creditor’s right to setoff or recoupment, or similar rights, it shall be
and is a secured, administrative, trust, or priority claim.

              In addition to the statement itemizing interest, the documents upon which these
claims are based, include, without limitation, those attached to this addendum to proof of claim
(along with English translations which are attached).

                This proof of claim is filed with (a) full reservation of rights, remedies, privileges
and the like, including, without limitation, (i) the right to amend, modify or supplement the proof
of claim, (ii) the right to assert additional, modified, supplementary and/or amended proofs of
claim and (iii) the right to make requests for administrative expenses based on, inter alia, events,
information and/or documents obtained from the Debtor or others through discovery or otherwise
and with (b) full reservation of (i) Creditor’s rights, remedies, privileges, claims and/or the like
against any party other than the Debtor, and (ii) Creditor’s interests in any property, including,
without limitation, property of the estate. This proof of claim is filed without prejudice to any
cause of action against the Debtor not constituting a “claim” under 11 U.S.C. § 101(5) or
otherwise applicable law.

               This proof of claim is not intended to be, and shall not be construed as: (i) an
election of remedies; (ii) a waiver of any past, present or future defaults or events of default; (iii)
a waiver, release or limitation of any rights, remedies, privileges, claims, interests or the like of
Creditor, including, without limitation, the right to assert any claims against the Debtor or
against any other party or property other than the Debtor and his estate, inclusive of the right to
recover interest and attorneys’ fees and costs; (iv) a waiver of the right to seek to have the
reference withdrawn with respect to the subject matter of this claim, any objection or other
proceedings commenced with respect thereto, or any other proceedings commenced in this case
or involving Creditor; (v) a waiver of the right to mediation or arbitration; (vi) a consent to
Case 2:19-bk-24804-VZ        Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                 Desc
                              Main Document    Page 27 of 58



jurisdiction in the United States, whether in the bankruptcy court or otherwise; (vii) a consent to
the jurisdiction or Constitutional power of the bankruptcy court with respect to the subject matter
of this proof of claim, any objection or other proceeding commenced with respect thereto, or any
other proceeding commenced in this case against or otherwise involving Creditor; (viii) a waiver
of the right to trial by jury in any proceedings so triable in this case, or any controversy or
proceedings related to this case; (ix) a waiver or release of any right against any affiliate of the
Debtor or other entity or person liable for all or part of any claim described herein; (x) a waiver
of any right of subordination of indebtedness or liens held by other creditors of the Debtor; (xi) a
waiver of any rights pursuant to section 506(b) of the Bankruptcy Code; or (xii) a waiver or
release of any liens or security interests that Creditor may have with respect to the property of
the Debtor or any affiliate of the Debtor.

               Payments to Creditor should be sent to the following:

CHONGQING LETV COMMERCIAL FACTORING CO., LTD.
Attn: Jing SHAO
8/F, LeRong bldg, No.105, Yaojiayuan Rd.
Beijing 100025
China
Telephone:    0086-18601305861
Email:        675366066@qq.com

               All notices concerning this proof of claim should be sent to each of the following:

CHONGQING LETV COMMERCIAL FACTORING CO., LTD.
Attn: Jing SHAO
8/F, LeRong bldg, No.105, Yaojiayuan Rd.
Beijing 100025
China
Telephone:    0086-18601305861
Email:        675366066@qq.com

And

Jincheng Tongda & Neal Law Firm
Attn: Stephan Peng & Yue Wang
10th Floor, China World Tower
No. 1 Jianguo Menwai Avenue
Beijing, 100004, China
Email:         pengjun@jtnfa.com
               wangyue@jtnfa.com

And

Morris, Nichols, Arsht & Tunnell LLP
Attn: Eric D. Schwartz & Matthew B. Harvey

                                                 2
Case 2:19-bk-24804-VZ      Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                            Main Document    Page 28 of 58



1201 North Market Street, 16th Floor
Wilmington, DE 19801
Telephone:   (302) 658-9200
Email:       eschwartz@mnat.com
             mharvey@mnat.com




                                          3
Case 2:19-bk-24804-VZ      Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19              Desc
                            Main Document    Page 29 of 58



                               Statement Itemizing Interest

                     The Borrower (LeTV Holdings (Beijing) Co., Ltd.) borrowed one
    hundred and twenty-three million RMB Yuan (¥123,000,000) (“Loan”) from the
    Lender (Chongqing LeTV Commercial Factoring Co., Ltd.) on June 26, 2017 and
    an interest accrued on the Loan, which is calculated from the date when the money is
    actually received by the Borrower (June 26, 2017) with an interest rate per year (i.e.
    360 days) of 14%. YUETING JIA undertook unlimited several and joint liabilities for
    this Loan in his own name. The Loan period is from June 26, 2017 to September 5,
    2017 however the Loan and the interest have not been repaid by the Borrower as of the
    date this Statement issued. YUETING JIA shall undertake his unlimited several and
    joint liabilities according to the Loan Agreement he signed and the accrued interest
    amount of the Loan is ¥39,627,333 calculated as of the date the case was filed.

                  In conclusion, the claim of the creditor (Chongqing LeTV Commercial
    Factoring Co., Ltd.) against YUETING JIA is ¥162,627,333 (including ¥123,000,000
    principal and ¥39,627,333 interest due), which is equal to $23,002,452 (including
    $17,397,454 principal and $5,604,998 due interest) converted based on the foreign
    exchange rate effective on October 14, 2019 published by People’s Bank of China.
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 30 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 31 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 32 of 58
Case 2:19-bk-24804-VZ            Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                           Desc
                                  Main Document    Page 33 of 58




                                              借款协议



                                         Loan Agreement


        本《借款协议》（以下简称“本协议”）由以下双方（合称为“双方”）于 2017 年 6 月 25 日在
    北京签署：

             The Loan Agreement (hereinafter referred to as this Agreement) was signed by and between the
    following two parties (collectively referred to as the Parties) on June 25, 2017 in Beijing:


            出借方：重庆乐视商业保理有限公司

            地址：

            法定代表人：

            Lender: Chongqing LeTV Commercial Factoring Co., Ltd.

            Address:

            Legal Representative:


            借款方：乐视控股（北京）有限公司

            住址：北京市朝阳区姚家园路 105 号 3 号楼 16 层

            法定代表人：吴孟


            Borrower: LeTV Holdings (Beijing) Co., Ltd.


            Address: F16, Building No.3, No.105 Yaojiayuan Road, Chaoyang District, Beijing

            Legal Representative: Wu Meng


            担保方：贾跃亭

            身份证信息：14262319731215081X

            签字：

            Guarantor: Jia Yueting

            ID Card No.: 14262319731215081X

            Signature:
Case 2:19-bk-24804-VZ              Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                                    Desc
                                    Main Document    Page 34 of 58



    鉴于：

    Whereas,


             借款人与出借人基于平等自愿原则，就有关借款事项达成如下协议，以兹信守。

             Based on the principle of equality and voluntariness, the Borrower and the Lender have

             reached and agreed to abide by the following agreement.




    1. 借款 Loan


      1.1 借款方同意按本协议约定的条款及条件向出借方借款，且出借方同意根据本协议约定的条
    件及条款向借款方提供有偿借款。借款总额为壹亿贰仟叁佰万元（¥ 123,000,000）（“借款”）。


         The Borrower agrees to borrow a loan from the Lender according to the terms and conditions stipulated
    herein, and the Lender agrees to lend a loan at interest to the Borrower according to the terms and conditions
    stipulated herein. The amount of the loan is one hundred and twenty-three million RMB Yuan
    (¥ 123,000,000) (“Loan”).


    2.       借款利率及还款期限 Interest Rate and Repayment Period


       2.1 双方同意，本借款计收利息，自借款到账之日起按实际到账金额计算利息，借款利率为每
    年 14% （一年按 360 天计）。


         The Parties agree that, an interest will accrue on the loan, which shall be calculated from the date when
    the money is actually received by the Borrower and on the basis of amount actually received by the
    Borrower with an interest rate per year (i.e. 360 days) of 14%.


      2.2 借款方应按照到期一次性支付本息，出借方需提供借款利息发票或双方认可的有效计息凭
    证。


        The Borrower shall repay the principal and the interest in lump sum upon the expiry of the Loan period.
    The Lender shall provide invoice or other effective receipt agreed by both Parties for the interest of the Loan.


         2.3 借款期限自 2017 年 6 月 26 日起，至 2017 年 9 月 5 日止。


         The Loan period shall be from June 26, 2017 to September 5, 2017.


      7 月 4 日还款叁仟伍佰伍拾万元（¥3550 万元），7 月 13 日还款壹仟柒佰伍拾万元（¥1750 万
    元），8 月 15 还款肆仟万元（¥4000 万元），9 月 5 日还款叁仟万元（¥3000 万元），利息最后一期
    同本金合并支付。


         Thirty-five million five hundred thousand RMB Yuan (¥35,500,000) shall be repaid on July 4,
Case 2:19-bk-24804-VZ              Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                                   Desc
                                    Main Document    Page 35 of 58



    seventeen million five hundred thousand RMB Yuan (¥17,500,000) on July 13, forty million RMB Yuan
    (¥40,000,000) on August 15, and thirty million RMB Yuan (¥30,000,000) on September 5, and the interests
    shall be paid together with the last installment of principal.


      但双方均同意，借款方有权提前偿还借款，出借方根据自己的业务发展，可以在提前通知借款
    方的情况下要求借款方偿还。


         However, the Parties agree that, the Borrower has the right to repay the Loan in advance. The Lender
    may require the Borrower to repay the Loan by notifying the Borrower in advance according to its own
    business development.


      2.4 双方均同意，借款方在本协议约定的借款期间内，可以主动提前偿还全部或部分借款木金及
    对应利息，并于借款期限届满之日还清本协议项下全部未偿还本金及对应利息（如有）。出借方指
    定的还款账户为：


         The Parties agree that, within the Loan period stipulated herein, the Borrower may, at its own discretion,
    repay all or part of the principal and corresponding interest of the Loan in advance, and repay all outstanding
    principal and corresponding interest (if any) upon the expiry of the Loan period. The repayment account
    specified by the Lender is as follows:


                      开户银行：平安银行厦门分行营业部


                      账户名称：重庆乐视商业保理有限公司


                      账号：11016619833000


                      Bank: Ping’an Bank Xiamen Branch Business Department


                      Account name: Chongqing LeTV Commercial Factoring Co., Ltd.


                      Account number: 11016619833000


                      出借方有权在提前 3 个工作日通知乙方的情况下变更还款账户。


                      The Lender shall have the right to change the repayment account by notifying Party B
                     three (3) working days in advance.




    3   双方陈述及保证 Representations and Warranties of the Parties


    3.1 出借方与借款方均为具有完全的、独立的法律地位的法人主体或其他经济组织，各方均具备签
    署及履行本协议的民事行为和民事权利能力，并无任何正在发生或预期可能发生的，足以影响本协
    议履行的任何诉争及其他法律事项；
    Both the Lender and the Borrower are legal entities or other economic organizations with complete and
    independent legal status. The Parties have the capacity for civil conduct and civil rights to sign and perform
Case 2:19-bk-24804-VZ              Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                                    Desc
                                    Main Document    Page 36 of 58



    the Agreement, and there is no litigation or other legal matters that are occurring or are expected to occur,
    which may affect the performance of the Agreement.

    3.2 双方亦履行了签署本借款协议所需要的公司章程或其他组织性文件所规定的必要批准程序；并
    进一步承诺签署本协议及履行本协议项下的义务不会违反任何法律、法规，其公司章程或其他组织
    性文件，亦不违反其签订或对其有约束力的任何合同和协议的规定。


    The Parties have performed all necessary approval procedures required for signing the Agreement in
    accordance with the provisions of their respective Articles of Association or other organizational documents.
    The Parties further undertake that, the signing of the Agreement and the performance of the obligations
    hereunder will not violate any laws, regulations, their respective Articles of Association or other
    organizational documents, nor will it violate provisions of any contracts and agreements signed by or
    binding upon them.


    4 保密 Confidentiality


    4.1 双方理解并同意，双方就本次交易进行接触、磋商、谈判、合同/协议的起草、修改、签署、执
    行、任何合同/协议的条款及条件，以及任何一方向对方提供的与本次交易相关的任何信息，若无其
    他方事先同意，任何一方均不得向公众公开或向任何第三方披露。若因法律法规、证券交易所规则
    规定或政府有权机构强制要求需要进行披露，拟披露方应（在其力所能及且相关法律或要求允许范
    围内）在做出此种披露之前合理时间内，与他方磋商并尽最大努力（与他方合作）获得对所披露资
    料进行保密化处理。
    The Parties understand and agree that, without the prior written content of the other party, neither party shall
    make public or disclose to any third party any contact, negotiation or consultation in connection with this
    Transaction, drafting, modification, signing or execution of the contract/agreement and the terms and
    conditions therein as well as any information provided by either party to the other party in connection with
    this Transaction. In the event of disclosure according to laws, regulations, rules of stock exchange, or upon
    the mandatory request from governmental authorities, the disclosing party shall (to the extent within its
    capabilities and permitted by relevant laws or requirements), within a reasonable time period prior to such
    disclosure, negotiate with the other party and make the best efforts (by cooperating with the other party) to
    maintain confidentiality of the information disclosed.

    4.2 本保密责任条款及其项下任何权利、义务、责任、负担、承诺或保证，除双方另有约定外，不
    因本协议的履行、终止、解除或被判无效或不予执行等任何情形而影响其法律约束力，且永久有效。
    Unless otherwise specified by the Parties, the confidentiality clause and any rights, obligations,
    responsibilities, duties, commitments or guarantees under this clause shall be effective permanently, and its
    legal binding force shall not be affected by any circumstances, such as the performance, termination,
    cancellation, invalidation or non-enforcement of the Agreement.

    5. 担保 Guaranty

    担保方愿意以个人名义对该笔借款承担无限连带责任。
    The Guarantor is willing to undertake unlimited several and joint liabilities for this Loan in his own name.
Case 2:19-bk-24804-VZ             Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                                  Desc
                                   Main Document    Page 37 of 58




    6. 违约及赔偿 Breach of Contract and Compensation

    任一方违反本协议任何约定时，违约方一经守约方要求，应立即停止任何违反协议之行为，并采取
    一切合理手段消除由此引起的任何不利影响。如任一方违反本协议并给守约方造成任何损害，违约
    方应向受损方赔偿受损方因此遭受的一切损失。该等损失包括受损方因违约行为而遭致的一切直接
    经济损失及合理发生的费用（包栝但不限于律师费用、诉讼及仲裁费用、申请执行费用及差旅费等）。


    Where either party breaches any stipulations hereof, upon the request of the non-breaching party, the
    breaching party shall stop any behavior violating the Agreement immediately and take all reasonable
    actions to eliminate any adverse influences caused thereby. Where either party breaches this Agreement and
    causes any damages to the non-breaching party, the breaching party shall compensate the damaged party for
    all losses all losses thus suffered. Such losses shall include the damaged party’s all direct economic losses
    and reasonable expenses (including, but not limited to, lawyer’s fee, legal costs and arbitration fee, fee of
    application for enforcement, and travel expenses, etc.) arising from such breaching behaviors.



    7.争议解决
    Dispute Resolution
    有关本协议及其执行过程中所产生的一切争议均应首先努力通过友好协商解决。协商不成，任何一
    方可依法向出借方所在地人民法院提起诉讼。
    All disputes in connection with this Agreement and its performance shall be resolved by the Parties through
    friendly negotiation first. If the negotiation fails, either party may bring a lawsuit to the People’s Court
    where the Lender is located according to laws.


    8. 协议的变更与解除 Change and Cancellation of Agreement

    8.1 本协议非因不可抗力情况发生，任何一方当事人不得擅自变更或解除协议。一方发生不可抗力，
        应及时采用书面形式通知他方并提供证明。


    Unless any force majeure event occurs, neither party shall change or cancel this Agreement at discretion. If
    any party encounters a force majeure event, it shall notify the other party in writing and provide relevant
    proof in time.


    8.2 本协议经各方一致同意后方可变更或解除。

    The Agreement may be changed or canceled upon agreement of all Parties.

    9. 文本 Copies


    本协议一式三份，双方各持壹份。每份均须经双方授权代表签署及加盖公章后生效，且每份均具有
    同等法律效力。
    This Agreement is made in three (3) copies, with each party holding one (1) copy of them. Each copy shall
    be signed by an authorized representative and stamped with official seal of each party, and all copies shall
    have the same legal effect.



    出借方：重庆乐视商业保理有限公司                                        借款方：乐视控股（北京）有限公司
    盖章:                                                     盖章:
    授权代表（签字）：                                               授权代表（签字）：
    职位:                                                     职位:
    日期:                                                     日期:
Case 2:19-bk-24804-VZ         Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                  Desc
                               Main Document    Page 38 of 58




    担保方：贾跃亭
    签字:

    Lender: Chongqing LeTV Commercial Factoring   Borrower: LeTV Holdings (Beijing) Co., Ltd.
    Co., Ltd.
    Seal:                                         Seal:
    Authorized representative (signature):        Authorized representative (signature):
    Title:                                        Title:
    Date:                                         Date:


    Guarantor: Jia Yueting
    Signature:
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 39 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 40 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 41 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 42 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 43 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 44 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 45 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 46 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 47 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 48 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 49 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 50 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 51 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 52 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 53 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 54 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 55 of 58
Case 2:19-bk-24804-VZ   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19   Desc
                         Main Document    Page 56 of 58
        Case 2:19-bk-24804-VZ                   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                                       Desc
                                                 Main Document    Page 57 of 58

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 3, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 3, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012


                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 3, 2020             Nancy H. Brown                                             /s/ Nancy H. Brown
 Date                        Printed Name                                                    Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328805.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 549 Filed 04/03/20 Entered 04/03/20 14:44:19                                       Desc
                                                 Main Document    Page 58 of 58

SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.in
        foruptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328805.1 46353/002
